Citation Nr: 0717823	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-40 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for meningitis.

4.  Entitlement to service connection for a brain disorder.

5.  Entitlement to service connection for a spinal cord 
disorder.

6.  Entitlement to service connection for cholecystectomy.

7.  Entitlement to an increased evaluation for a left 
shoulder disorder, currently assigned a 30 percent disability 
evaluation.

8.  Entitlement to an increased evaluation for residuals of a 
right wrist fracture, currently assigned a 10 percent 
disability evaluation.

9.  Entitlement to an increased evaluation for lateral 
epicondylitis of the right elbow, currently assigned a 10 
percent disability evaluation.  

10.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The appellant served in the Kentucky Army National Guard from 
November 1980 to January 1987, which included periods of 
active duty for training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also observes that the veteran indicated in his 
September 2003 notice of disagreement that he would like to 
amend his claim to include the issues of entitlement to 
service connection for hearing loss, tinnitus, and vertigo.   
However, those matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, those matters are referred to the RO for 
appropriate action.

The issues of entitlement to an increased evaluation for a 
left shoulder disorder, residuals of a right wrist fracture, 
and lateral epicondylitis as well as entitlement to TDIU will 
be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A stomach ulcer did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.

3.  A heart disorder did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.

4.  The veteran has not been shown to have meningitis that is 
causally or etiologically related to service.

5.  The veteran has not been shown to have a brain disorder 
that is causally or etiologically related to service.

6.  The veteran has not been shown to have a spinal cord 
disorder that is causally or etiologically related to 
service.

7.  The veteran has not been shown to have a cholecystectomy 
that is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  A stomach ulcer was not incurred in active service and 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  A heart disorder was not incurred in active service and 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

3.  Meningitis was not incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

4.  A brain disorder was not incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

5.  A spinal cord disorder was not incurred in active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

6.  A cholecystectomy was not incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
February 2003, prior to the initial decision on the claims in 
August 2003.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the February 2003 letter stated 
that the evidence must show that that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
November 2004 statement of the case (SOC) notified the 
appellant of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claims.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the February 2003 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The appellant was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2003 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the February 2003 letter stated that 
it was still the veteran's responsibility to support his 
claims with appropriate evidence and to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claims and, in so doing, informed him of the evidence 
that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for a stomach ulcer, a heart disorder, meningitis, 
a brain disorder, a spinal cord disorder, and a 
cholecystectomy.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded a VA examination in 
March 2003.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.




Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" is defined 
to include active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty." 38 
U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  The term 
"active duty for training" includes, inter alia, certain full 
time duty in the Army National Guard. 38 U.S.C.A. § 101(22); 
see also 38 C.F.R. § 3.6(c)(3).

Service connection for certain diseases, such as peptic 
ulcers and cardiovascular-renal disease, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).


I.  Stomach Ulcer and Heart Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a stomach 
ulcer or a heart disorder.  The veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of an ulcer or heart disorder.  Moreover, the 
medical evidence of record does not show that he sought 
treatment for such disorders immediately following his period 
of service or for many years thereafter.  Therefore, the 
Board finds that a stomach ulcer and a heart disorder did not 
manifest in service or within one thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of an 
ulcer and a heart disorder, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
an ulcer or a heart disorder is itself evidence which tends 
to show that an ulcer and a heart disorder did not have their 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a stomach 
ulcer and a heart disorder manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link the veteran's current stomach ulcer or 
heart disorder to his military service.  As noted above, the 
medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any competent evidence of record, medical or 
otherwise, which links any current disorder to a disease or 
injury in service.  The appellant's assertions are the only 
evidence contained in the claims file showing that the 
veteran's stomach ulcer and heart disorder are causally or 
etiologically related to his military service.  The appellant 
is not a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that an ulcer and a heart disorder 
did not manifest during service or within one year of 
separation from service and have not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.  Accordingly, service connection for a stomach ulcer 
and a heart disorder is not warranted.


II.  Meningitis, Brain Disorder, Spinal Cord Disorder, and 
Cholecystectomy

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for meningitis, 
a brain disorder, a spinal cord disorder, and a 
cholecystectomy.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of such 
disorders.  Moreover, the Board notes that the veteran did 
not seek treatment for many years following his separation 
from service.  The Board finds this gap in time significant, 
and, as noted above with regard to the claims for service 
connection for a stomach ulcer and a heart disorder, it 
weighs against the existence of a link between the veteran's 
meningitis, a brain disorder, a spinal cord disorder, and 
cholecystectomy and his time in service. Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that meningitis, a brain disorder, 
a spinal cord disorder, and a cholecystectomy did not 
manifest during his period of service or for many years 
thereafter.

In addition to the lack of evidence showing that meningitis, 
a brain disorder, a spinal cord disorder, and a 
cholecystectomy manifested during active duty service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnosis to the veteran's 
active service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which a current disorder could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
The appellant's assertions are the only evidence contained in 
the claims file showing that the veteran's meningitis, brain 
disorder, spinal cord disorder, and cholecystectomy are 
causally or etiologically related to his military service.  
The appellant is not a medical professional, and therefore 
his beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for meningitis, a brain disorder, a 
spinal cord disorder, and a cholecystectomy.
ORDER

Service connection for a stomach ulcer is denied.  

Service connection for meningitis is denied.

Service connection for a heart disorder is denied.

Service connection for a brain disorder is denied.

Service connection for a spinal cord disorder is denied.

Service connection for cholecystectomy is denied.


REMAND

Reasons for Remand:  To obtain a medical opinion and to 
provide a corrective notice letter.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in March 2003 in connection with his claims 
for an increased evaluation for his left shoulder disorder, 
residuals of a right wrist fracture, and lateral 
epicondylitis of the right elbow.  However, the veteran's 
representative submitted a statement in April 2007 in which 
he claimed that the March 2003 VA examination was inadequate 
for rating purposes.  In this regard, he noted that the 
examination was over four years old and contended that it 
therefore did not reflect the current severity of the 
disability.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
severity and manifestations of the veteran's service-
connected left shoulder disorder, residuals of a right wrist 
fracture, and lateral epicondylitis of the right elbow.

In addition, the Board observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
TDIU.  As such, the medical evidence does not include a 
medical opinion based on a review of the veteran's claims 
file addressing his employability.  Therefore, the Board 
finds that a medical opinion is necessary for the purpose of 
determining whether the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As those 
questions are involved in the present appeal and the case is 
already being remanded for further development, the RO should 
provide the veteran with a proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for increased evaluations and for 
TDIU.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim for 
increased evaluations and for TDIU; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include 
an explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
left shoulder disorder, residuals of a 
right wrist fracture, and lateral 
epicondylitis.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's service-connected left 
shoulder disorder, residuals of a 
right wrist fracture, and lateral 
epicondylitis.  The examiner should 
also report all signs and symptoms 
necessary for rating those 
disabilities.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as 
should any additional disability due 
to these factors.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran should be afforded a VA 
examination to determine the effect of 
his service-connected disabilities on 
his employability.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of 
such severity to result in 
unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


